ALLOWANCE

	This Office action is responsive to the communications filed February 23, 2021. Claims 1-28 are pending.
	The declaration filed February 23, 2021 has been accepted, thereby the rejection of claims 1-28 under 35 U.S.C. 251 has bene withdrawn.
	Applicant has amended the claims, thereby overcoming the objection to the drawings and 35 U.S.C. 112, first paragraph rejection of claims 1-28.

Allowable Subject Matter
	Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach presenting to the player by the display widgets for each of the levels, wherein the widgets are associated with a plurality of quest tasks, the widgets describing requirements for completing the quest tasks, wherein the at least one level is completed by the player when any of the quest tasks is completed; determining, by the game controller, that the game points exceed the predetermined threshold value; and based on the determination, enabling the player, by the game controller, to complete the selected quest tasks and pass the levels by unlocking each of the subsequent levels sequentially as recited in independent claims 1, 14, 15, and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                       
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992